
	
		IB
		Union Calendar No. 410
		111th CONGRESS
		2d Session
		H. R. 6116
		[Report No. 111–691, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 14, 2010
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 Jones, Mr. Capuano,
			 Ms. Pingree of Maine,
			 Mr. Holt, Mr. Platts, Mr.
			 Nadler of New York, Mr.
			 Cooper, Mr. Heinrich,
			 Mr. Polis of Colorado,
			 Ms. Edwards of Maryland, and
			 Mr. Doyle) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			December 21, 2010
			Reported from the Committee on House
			 Administration
		
		
			December 21, 2010
			Referral to the Committee on Energy and Commerce extended
			 for a period ending not later than December 22, 2010 
		
		
			December 22, 2010
			Additional sponsors: Ms. Zoe
			 Lofgren of California, Mr.
			 Gonzalez, Ms. Hirono,
			 Mr. Yarmuth,
			 Ms. Woolsey,
			 Mr. Costello, and
			 Mr. Honda
		
		
			December 22, 2010
			The  Committee on
			 Energy and Commerce discharged; committed to the Committee of
			 the Whole House on the State of the Union and ordered to be
			 printed
		
		A BILL
		To reform the financing of House elections,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited
			 as the Fair Elections Now
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and declarations.
					Title I—Fair elections financing of House election
				campaigns
					Sec. 101. Benefits and eligibility requirements for House
				candidates.
						Title V—Fair elections financing of House election
				  campaigns
						Subtitle A—Benefits
						Sec. 501. Benefits for participating candidates.
						Sec. 502. Allocations from the Fund.
						Sec. 503. Matching payments for certain small dollar
				  contributions.
						Subtitle B—Eligibility and certification
						Sec. 511. Eligibility.
						Sec. 512. Qualifying requirements.
						Sec. 513. Certification.
						Subtitle C—Requirements for Candidates Certified as
				  Participating Candidates
						Sec. 521. Contribution, expenditure, and fundraising
				  requirements.
						Sec. 522. Debate requirement.
						Sec. 523. Remitting unspent funds after election.
						Subtitle D—Administrative provisions
						Sec. 531. Fair Elections Fund.
						Sec. 532. Fair Elections Oversight Board.
						Sec. 533. Administration by Commission.
						Sec. 534. Violations and penalties.
						Sec. 535. Election cycle
				  defined.
					Sec. 102. Transfer of portion of civil money penalties into
				Fair Elections Fund.
					Sec. 103. Prohibiting use of contributions by participating
				candidates for purposes other than campaign for election.
					Sec. 104. Prohibition on joint fundraising
				committees.
					Sec. 105. Limitation on coordinated expenditures by political
				party committees with participating candidates.
					Sec. 106. Deposit of proceeds from recovered spectrum
				auctions.
					Title II—Responsibilities of the Federal Election
				Commission
					Sec. 201. Petition for certiorari.
					Sec. 202. Filing by all candidates with Commission.
					Sec. 203. Electronic filing of FEC reports.
					Title III—Miscellaneous provisions
					Sec. 301. Severability.
					Sec. 302. Effective date.
				
			2.Findings and
			 declarations
			(a)Undermining of
			 democracy by campaign contributions from private sourcesThe
			 House of Representatives finds and declares that the current system of
			 privately financed campaigns for election to the House of Representatives has
			 the capacity, and is often perceived by the public, to undermine democracy in
			 the United States by—
				(1)creating a culture that fosters actual or
			 perceived conflicts of interest, by encouraging Members of the House to accept
			 large campaign contributions from private interests that are directly affected
			 by Federal legislation;
				(2)diminishing or
			 appearing to diminish Members’ accountability to constituents by compelling
			 legislators to be accountable to the major contributors who finance their
			 election campaigns;
				(3)undermining the
			 meaning of the right to vote by allowing monied interests to have a
			 disproportionate and unfair influence within the political process;
				(4)imposing large,
			 unwarranted costs on taxpayers through legislative and regulatory distortions
			 caused by unequal access to lawmakers for campaign contributors;
				(5)making it
			 difficult for some qualified candidates to mount competitive House election
			 campaigns;
				(6)disadvantaging
			 challengers and discouraging competitive elections, because large campaign
			 contributors tend to donate their money to incumbent Members, thus causing
			 House elections to be less competitive; and
				(7)burdening
			 incumbents with a preoccupation with fundraising and thus decreasing the time
			 available to carry out their public responsibilities.
				(b)Enhancement of
			 democracy by providing allocations from the Fair Elections
			 FundThe House of Representatives finds and declares that
			 providing the option of the replacement of large private campaign contributions
			 with allocations from the Fair Elections Fund for all primary, runoff, and
			 general elections to the House of Representatives would enhance American
			 democracy by—
				(1)reducing the actual or perceived conflicts
			 of interest created by fully private financing of the election campaigns of
			 public officials and restoring public confidence in the integrity and fairness
			 of the electoral and legislative processes through a program which allows
			 participating candidates to adhere to substantially lower contribution limits
			 for contributors with an assurance that there will be sufficient funds for such
			 candidates to run viable electoral campaigns;
				(2)increasing the
			 public's confidence in the accountability of Members to the constituents who
			 elect them, which derives from the program's qualifying criteria to participate
			 in the voluntary program and the conclusions that constituents may draw
			 regarding candidates who qualify and participate in the program;
				(3)helping to reduce
			 the ability to make large campaign contributions as a determinant of a
			 citizen's influence within the political process by facilitating the expression
			 of support by voters at every level of wealth, encouraging political
			 participation, incentivizing participation on the part of Members through the
			 matching of small dollar contributions;
				(4)potentially saving
			 taxpayers billions of dollars that may be (or that are perceived to be)
			 currently allocated based upon legislative and regulatory agendas skewed by the
			 influence of campaign contributions;
				(5)creating genuine
			 opportunities for all Americans to run for the House of Representatives and
			 encouraging more competitive elections;
				(6)encouraging
			 participation in the electoral process by citizens of every level of wealth;
			 and
				(7)freeing Members
			 from the incessant preoccupation with raising money, and allowing them more
			 time to carry out their public responsibilities.
				IFair
			 elections financing of House election campaigns
			101.Benefits and
			 Eligibility Requirements for House CandidatesThe Federal
			 Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by
			 adding at the end the following:
				
					VFair elections
				financing of House election campaigns
						ABenefits
							501.Benefits for
				participating candidates
								(a)In
				generalIf a candidate for election to the office of
				Representative in, or Delegate or Resident Commissioner to, the Congress is a
				participating candidate under this title with respect to an election for such
				office, the candidate shall be entitled to payments under this title, to be
				used only for authorized expenditures in connection with the election.
								(b)Types of
				PaymentsThe payments to which a participating candidate is
				entitled under this section consist of—
									(1)allocations from
				the Fair Elections Fund, as provided in section 502; and
									(2)payments from the
				Fair Elections Fund to match certain small dollar contributions, as provided in
				section 503.
									502.Allocations
				from the Fund
								(a)Amount of
				Allocations
									(1)Primary election
				allocation; initial allocationExcept as provided in paragraph (6), the
				Commission shall make an allocation from the Fair Elections Fund established
				under section 531 to a candidate who is certified as a participating candidate
				with respect to a primary election in an amount equal to 40 percent of the base
				amount.
									(2)Primary runoff
				election allocationThe
				Commission shall make an allocation from the Fund to a candidate who is
				certified as a participating candidate with respect to a primary runoff
				election in an amount equal to 25 percent of the amount the participating
				candidate was eligible to receive under this section for the primary
				election.
									(3)General election
				allocationExcept as provided
				in paragraph (6), the Commission shall make an allocation from the Fund to a
				candidate who is certified as a participating candidate with respect to a
				general election in an amount equal to 60 percent of the base amount.
									(4)General runoff
				election allocationThe
				Commission shall make an allocation from the Fund to a candidate who is
				certified as a participating candidate with respect to a general runoff
				election in an amount equal to 25 percent of the base amount.
									(5)Recount
				allocationIf the appropriate
				State or local election official conducts a recount of an election, the
				Commission shall make an allocation from the Fund to a participating candidate
				for expenses relating to the recount in an amount equal to 25 percent of the
				amount the participating candidate was eligible to receive under this section
				for the election involved.
									(6)Uncontested
				elections
										(A)In
				generalIn the case of a primary or general election that is an
				uncontested election, the Commission shall make an allocation from the Fund to
				a participating candidate for such election in an amount equal to 25 percent of
				the allocation for that election with respect to such candidate.
										(B)Uncontested
				election definedFor purposes of this subparagraph, an election
				is uncontested if not more than 1 candidate has campaign funds (including
				payments from the Fund) in an amount equal to or greater than 10 percent of the
				allocation a candidate would be entitled to receive under this section for that
				election (determined without regard to this paragraph).
										(b)Base
				amountThe base amount is an
				amount equal to 80 percent of the national average disbursements of the cycle
				by winning candidates for the office of Representative in, or Delegate or
				Resident Commissioner to, the Congress in the last 2 election cycles.
								(c)Timing; method
				of payment
									(1)TimingThe
				Commission shall make the allocations required under subsection (a) to a
				participating candidate—
										(A)in the case of
				amounts provided under subsection (a)(1), not later than 48 hours after the
				date on which such candidate is certified as a participating candidate under
				section 513;
										(B)in the case of a
				general election, not later than 48 hours after—
											(i)the date of the
				certification of the results of the primary election or the primary runoff
				election; or
											(ii)in any case in
				which there is no primary election, the date the candidate qualifies to be
				placed on the ballot;
											(C)in the case of a
				primary runoff election or a general runoff election, not later than 48 hours
				after the certification of the results of the primary election or the general
				election, as the case may be; and
										(D)in the case of a
				recount allocation, not later than 48 hours after the appropriate State or
				local election official orders the holding of the recount.
										(2)Method of
				paymentThe Commission shall distribute funds available to
				participating candidates under this section through the use of an electronic
				funds exchange or a debit card.
									503.Matching
				payments for certain small dollar contributions
								(a)In
				generalThe Commission shall pay to each participating candidate
				an amount equal to 400 percent of the amount of qualified small dollar
				contributions received by the candidate from individuals who are residents of
				the State in which such participating candidate is seeking election.
								(b)LimitationThe maximum payment under this section
				shall be the greater of—
									(1)200 percent of the
				allocation under paragraphs (1) through (4) of section 502(a) for that election
				with respect to such candidate; or
									(2)the percentage of
				the allocation determined by the Commission under section 532(c)(2).
									(c)Time of
				paymentThe Commission shall make payments under this section not
				later than 2 business days after the receipt of a report made under subsection
				(d).
								(d)Reports
									(1)In
				generalEach participating candidate shall file reports of
				receipts of qualified small dollar contributions at such times and in such
				manner as the Commission may by regulations prescribe.
									(2)Contents of
				reportsEach report under this subsection shall disclose—
										(A)the amount of each
				qualified small dollar contribution received by the candidate;
										(B)the amount of each
				qualified small dollar contribution received by the candidate from a resident
				of the State in which the candidate is seeking election; and
										(C)the name, address,
				and occupation of each individual who made a qualified small dollar
				contribution to the candidate.
										(3)Frequency of
				reportsReports under this subsection shall be made no more
				frequently than—
										(A)once every month
				until the date that is 90 days before the date of the election;
										(B)once every week
				after the period described in subparagraph (A) and until the date that is 21
				days before the election; and
										(C)once every day
				after the period described in subparagraph (B).
										(4)Limitation on
				regulationsThe Commission may not prescribe any regulations with
				respect to reporting under this subsection with respect to any election after
				the date that is 180 days before the date of such election.
									(e)AppealsThe
				Commission shall provide a written explanation with respect to any denial of
				any payment under this section and shall provide for the opportunity for review
				and reconsideration within 5 business days of such denial.
								(f)Qualified Small
				Dollar Contribution DefinedThe term qualified small dollar
				contribution means, with respect to a participating candidate, any
				contribution (or a series of contributions)—
									(1)which is not a
				qualifying contribution (or does not include a qualifying contribution);
									(2)which is made by
				an individual who is not prohibited from making a contribution under this Act;
				and
									(3)the aggregate
				amount of which does not exceed the greater of—
										(A)$100 per election;
				or
										(B)the amount
				determined by the Fair Elections Oversight Board under section
				532(c)(2).
										BEligibility and
				certification
							511.Eligibility
								(a)In
				generalA candidate for the office of Representative in, or
				Delegate or Resident Commissioner to, the Congress is eligible to be certified
				as a participating candidate under this title with respect to an election if
				the candidate meets the following requirements:
									(1)During the
				election cycle for the office involved, the candidate files with the Commission
				a statement of intent to seek certification as a participating
				candidate.
									(2)The candidate
				meets the qualifying requirements of section 512.
									(3)Not later than the
				last day of the Fair Elections qualifying period, the candidate files with the
				Commission an affidavit signed by the candidate and the treasurer of the
				candidate's principal campaign committee declaring that the candidate—
										(A)has complied and,
				if certified, will comply with the contribution and expenditure requirements of
				section 521;
										(B)if certified, will
				comply with the debate requirements of section 522;
										(C)if certified, will
				run only as a participating candidate for all elections for the office that
				such candidate is seeking during the election cycle; and
										(D)has either
				qualified or will take steps to qualify under State law to be on the
				ballot.
										(b)General
				electionNotwithstanding subsection (a), a candidate shall not be
				eligible to receive an allocation from the Fund for a general election or a
				general runoff election unless the candidate’s party nominated the candidate to
				be placed on the ballot for the general election or the candidate is otherwise
				qualified to be on the ballot under State law.
								(c)Fair Elections
				qualifying period DefinedThe term Fair Elections
				qualifying period means, with respect to any candidate for the office of
				Representative in, or Delegate or Resident Commissioner to, the Congress, the
				120-day period (during the election cycle for such office) which begins on the
				date on which the candidate files a statement of intent under section
				511(a)(1), except that such period may not continue after the date that is 60
				days before—
									(1)the date of the
				primary election; or
									(2)in the case of a
				State that does not hold a primary election, the date prescribed by State law
				as the last day to qualify for a position on the general election
				ballot.
									512.Qualifying
				requirements
								(a)Receipt of
				qualifying contributionsA candidate for the office of
				Representative in, or Delegate or Resident Commissioner to, the Congress meets
				the requirement of this section if, during the Fair Elections qualifying period
				described in section 511(c), the candidate obtains—
									(1)a single
				qualifying contribution from a number of individuals equal to or greater than
				the lesser of—
										(A).25% of the voting
				age population of the State involved (as reported in the most recent decennial
				census), or
										(B)1,500; and
										(2)a total dollar
				amount of qualifying contributions equal to or greater than $50,000.
									(b)Requirements
				relating to receipt of qualifying contributionEach qualifying
				contribution—
									(1)may be made by
				means of a personal check, money order, debit card, credit card, or electronic
				payment account;
									(2)shall be
				accompanied by a signed statement containing—
										(A)the contributor’s
				name and the contributor's address in the State in which the primary residence
				of the contributor is located;
										(B)an oath declaring
				that the contributor—
											(i)understands that
				the purpose of the qualifying contribution is to show support for the candidate
				so that the candidate may qualify for Fair Elections financing;
											(ii)is making the
				contribution in his or her own name and from his or her own funds;
											(iii)has made the
				contribution willingly; and
											(iv)has not received
				any thing of value in return for the contribution; and
											(3)shall be
				acknowledged by a receipt that is sent to the contributor with a copy kept by
				the candidate for the Commission and a copy kept by the candidate for the
				election authorities in the State with respect to which the candidate is
				seeking election.
									(c)Verification of
				qualifying contributionsThe Commission shall establish
				procedures for the auditing and verification of qualifying contributions to
				ensure that such contributions meet the requirements of this section.
								(d)Prohibiting
				payment on commission basis of individuals collecting qualifying
				contributionsNo person may be paid a commission on a per
				qualifying contribution basis for collecting qualifying contributions.
								(e)Qualifying
				contribution DefinedIn this section, the term qualifying
				contribution means, with respect to a candidate, a contribution
				that—
									(1)is in an amount
				that is—
										(A)not less than the
				greater of $5 or the amount determined by the Commission under section
				532(c)(2), and
										(B)not more than the
				greater of $100 or the amount determined by the Commission under section
				532(c)(2);
										(2)is made by an
				individual—
										(A)who has a primary
				residence in the State in which such Candidate is seeking election, and
										(B)who is not
				otherwise prohibited from making a contribution under this Act;
										(3)is made during the
				Fair Elections qualifying period described in section 511(c); and
									(4)meets the
				requirements of subsection (b).
									513.Certification
								(a)Deadline and
				Notification
									(1)In
				generalNot later than 5 days after a candidate files an
				affidavit under section 511(a)(3), the Commission shall—
										(A)determine whether
				or not the candidate meets the requirements for certification as a
				participating candidate;
										(B)if the Commission
				determines that the candidate meets such requirements, certify the candidate as
				a participating candidate; and
										(C)notify the
				candidate of the Commission's determination.
										(2)Deemed
				certification for all elections in election cycleIf the
				Commission certifies a candidate as a participating candidate with respect to
				the first election of the election cycle involved, the Commissioner shall be
				deemed to have certified the candidate as a participating candidate with
				respect to all subsequent elections of the election cycle.
									(b)Revocation of
				certification
									(1)In
				generalThe Commission may revoke a certification under
				subsection (a) if—
										(A)a candidate fails to qualify to appear on
				the ballot at any time after the date of certification (other than a candidate
				certified as a participating candidate with respect to a primary election who
				fails to qualify to appear on the ballot for a subsequent election in that
				election cycle); or
										(B)a candidate
				otherwise fails to comply with the requirements of this title, including any
				regulatory requirements prescribed by the Commission.
										(2)Repayment of
				benefitsIf certification is revoked under paragraph (1), the
				candidate shall repay to the Fair Elections Fund established under section 531
				an amount equal to the value of benefits received under this title with respect
				to the election cycle involved plus interest (at a rate determined by the
				Commission) on any such amount received.
									(c)Participating
				Candidate definedIn this title, a participating
				candidate means a candidate for the office of Representative in, or
				Delegate or Resident Commissioner to, the Congress who is certified under this
				section as eligible to receive benefits under this title.
								CRequirements for
				Candidates Certified as Participating Candidates
							521.Contribution,
				expenditure, and fundraising requirements
								(a)Contributions
									(1)Permitted
				sources of contributionsExcept as provided in subsection (c), a
				candidate who is certified as a participating candidate with respect to an
				election shall, with respect to all elections occurring during the election
				cycle for the office involved, accept no contributions from any source
				(including an unexpended contribution received by the candidate with respect to
				a previous election or a contribution made by any political committee or
				multicandidate committee) other than—
										(A)qualifying
				contributions described in section 512;
										(B)qualified small
				dollar contributions described in section 503;
										(C)allocations under
				section 502; and
										(D)payments under
				section 503.
										(2)Contributions
				for leadership and related PACsA political committee of a
				participating candidate which is not an authorized committee of such candidate
				may accept contributions other than contributions described in paragraph (1)
				from any person if—
										(A)the aggregate
				amount of the contributions from such person for any election during the
				election cycle does not exceed $100; and
										(B)no portion of such
				contributions is disbursed in connection with the campaign of the participating
				candidate.
										(b)Expenditures
									(1)Permitted
				Sources for ExpendituresExcept as provided in subsection (c), a
				candidate who is certified as a participating candidate with respect to an
				election shall, with respect to all elections occurring during the election
				cycle for the office involved—
										(A)make no
				expenditures from any amounts other than—
											(i)qualifying
				contributions described in section 512;
											(ii)qualified small
				dollar contributions described in section 503;
											(iii)allocations
				under section 502; and
											(iv)payments under
				section 503; and
											(B)make no expenditures from personal funds or
				the funds of any immediate family member of the candidate (other than funds
				received through qualified small dollar contributions and qualifying
				contributions).
										(2)Immediate family
				member definedIn paragraph (1)(B), the term immediate
				family means, with respect to a candidate—
										(A)the candidate’s
				spouse;
										(B)a child,
				stepchild, parent, grandparent, brother, half-brother, sister, or half-sister
				of the candidate or the candidate’s spouse; and
										(C)the spouse of any
				person described in subparagraph (B).
										(c)Exceptions
									(1)Exception for
				contributions received prior to filing of statement of intentA candidate who has accepted contributions
				that are not qualified small dollar contributions, qualifying contributions, or
				contributions described in paragraph (a)(2) prior to the date the candidate
				files a statement of intent under section 511(a)(1) is not in violation of
				subsection (a), but only if all such contributions are—
										(A)returned to the
				contributor;
										(B)submitted to the
				Commission for deposit in the Fair Elections Fund established under section
				531; or
										(C)spent in
				accordance with paragraph (2).
										(2)Exception for
				expenditures made prior to filing of statement of intentIf a
				candidate has made expenditures prior to the date the candidate files a
				statement of intent under section 511(a)(1) that the candidate is prohibited
				from making under subsection (b), the candidate is not in violation of such
				subsection if the aggregate amount of the prohibited expenditures is less than
				20 percent of the amount of an initial allocation to a candidate under section
				502(a)(1).
									(3)Exception for
				campaign surpluses from a previous electionNotwithstanding
				paragraph (1), unexpended contributions received by the candidate or the an
				authorized committee of the candidate with respect to a previous election may
				be retained, but only if the candidate places the funds in escrow and refrains
				from raising additional funds for or spending funds from that account during
				the election cycle in which a candidate is a participating candidate.
									(4)Exception for
				contributions received before the effective date of this
				titleContributions received and expenditures made by the
				candidate or an authorized committee of the candidate prior to the effective
				date of this title shall not constitute a violation of subsection (a) or (b).
				Unexpended contributions shall be treated the same as campaign surpluses under
				paragraph (3), and expenditures made shall count against the limit in paragraph
				(2).
									(d)Special Rule for
				Coordinated Party ExpendituresFor purposes of this section, a
				payment made by a political party in coordination with a participating
				candidate shall not be treated as a contribution to or as an expenditure made
				by the participating candidate.
								522.Debate
				requirementA candidate who is
				certified as a participating candidate with respect to an election shall,
				during the election cycle for the office involved, participate in at
				least—
								(1)1 public debate
				before the primary election with other participating candidates and other
				willing candidates from the same party and seeking the same nomination as such
				candidate; and
								(2)2 public debates
				before the general election with other participating candidates and other
				willing candidates seeking the same office as such candidate.
								523.Remitting
				Unspent Funds After Election
								(a)In
				generalNot later than the
				date that is 60 days after the last election for which a candidate certified as
				a participating candidate qualifies to be on the ballot during the election
				cycle involved, such participating candidate shall remit to the Commission for
				deposit in the Fair Elections Fund established under section 531 an amount
				equal to the lesser of—
									(1)the amount of money in the candidate’s
				campaign account; or
									(2)the sum of the allocations received by the
				candidate under section 502 and the payments received by the candidate under
				section 503.
									(b)Exception for
				expenditures incurred but not paid as of date of remittance
									(1)In
				generalSubject to subsection (a), a candidate may withhold from
				the amount required to be remitted under paragraph (1) of such subsection the
				amount of any authorized expenditures which were incurred in connection with
				the candidate’s campaign but which remain unpaid as of the deadline applicable
				to the candidate under such subsection, except that any amount withheld
				pursuant to this paragraph shall be remitted to the Commission not later than
				120 days after the date of the election to which such subsection
				applies.
									(2)Documentation
				requiredA candidate may withhold an amount of an expenditure
				pursuant to paragraph (1) only if the candidate submits documentation of the
				expenditure and the amount to the Commission not later than the deadline
				applicable to the candidate under subsection (a).
									DAdministrative
				provisions
							531.Fair Elections
				Fund
								(a)EstablishmentThere
				is established in the Treasury a fund to be known as the Fair Elections
				Fund.
								(b)Amounts held by
				FundThe Fund shall consist of the following amounts:
									(1)Appropriated
				amountsAmounts appropriated
				to the Fund, including trust fund amounts appropriated pursuant to applicable
				provisions of the Internal Revenue Code of 1986.
									(2)Voluntary
				contributionsVoluntary contributions to the Fund.
									(3)Transfers
				resulting from payment of civil penaltiesAmounts transferred
				into the Fund pursuant to section 309(a)(13).
									(4)Proceeds from
				recovered spectrum auctionsAmounts deposited pursuant to section
				309(j)(8)(E)(ii)(II) of the Communications Act of 1934.
									(5)Other
				depositsAmounts deposited into the Fund under—
										(A)section 521(a)(3)
				(relating to exceptions to contribution requirements);
										(B)section 523
				(relating to remittance of allocations from the Fund);
										(C)section 534
				(relating to violations); and
										(D)any other section
				of this Act.
										(6)Investment
				returnsInterest on, and the proceeds from, the sale or
				redemption of, any obligations held by the Fund under subsection (c).
									(c)InvestmentThe
				Commission shall invest portions of the Fund in obligations of the United
				States in the same manner as provided under section 9602(b) of the Internal
				Revenue Code of 1986.
								(d)Use of
				Fund
									(1)In
				generalThe sums in the Fund shall be used to provide benefits to
				participating candidates as provided in subtitle A.
									(2)Insufficient
				amountsUnder regulations established by the Commission, rules
				similar to the rules of section 9006(c) of the Internal Revenue Code of 1986
				shall apply.
									532.Fair Elections
				Oversight Board
								(a)EstablishmentThere
				is established within the Federal Election Commission an entity to be known as
				the Fair Elections Oversight Board.
								(b)Structure and
				membership
									(1)In
				generalThe Board shall be composed of 5 members appointed by the
				President, of whom—
										(A)2 shall be
				appointed after consultation with the Majority Leader of the House of
				Representatives;
										(B)2 shall be
				appointed after consultation with the Minority Leader of the House of
				Representatives; and
										(C)1 shall be
				appointed upon the recommendation of the members appointed under subparagraphs
				(A) and (B).
										(2)Qualifications
										(A)In
				generalThe members shall be
				individuals who are nonpartisan and, by reason of their education, experience,
				and attainments, exceptionally qualified to perform the duties of members of
				the Board.
										(B)ProhibitionNo
				member of the Board may be—
											(i)an
				employee of the Federal government;
											(ii)a
				registered lobbyist or an individual who was a registered lobbyist at any time
				during the 2-year period preceding appointment to the Board; or
											(iii)an officer or
				employee of a political party or political campaign.
											(3)DateMembers of the Board shall be appointed not
				later than 60 days after the date of the enactment of this Act.
									(4)TermsA member of the Board shall be appointed
				for a term of 5 years.
									(5)VacanciesA vacancy on the Board shall be filled not
				later than 30 calendar days after the date on which the Board is given notice
				of the vacancy, in the same manner as the original appointment. The individual
				appointed to fill the vacancy shall serve only for the unexpired portion of the
				term for which the individual’s predecessor was appointed.
									(6)ChairpersonThe Board shall designate a Chairperson
				from among the members of the Board.
									(c)Duties and
				powers
									(1)AdministrationThe Board shall have such duties and powers
				as the Commission may prescribe, including the power to administer the
				provisions of this title.
									(2)Review of fair
				elections financing
										(A)In
				generalAfter each regularly scheduled general election for
				Federal office, the Board shall conduct a comprehensive review of the Fair
				Elections financing program under this title, including—
											(i)the maximum dollar
				amount of qualified small dollar contributions under section 503(f);
											(ii)the maximum and
				minimum dollar amounts for qualifying contributions under section
				512(d);
											(iii)the number and
				value of qualifying contributions a candidate is required to obtain under
				section 512(a) to be eligible for certification as a participating
				candidate;
											(iv)the amount of
				allocations that candidates may receive under section 502;
											(v)the maximum amount
				of payments a candidate may receive under section 503;
											(vi)the overall
				satisfaction of participating candidates and the American public with the
				program; and
											(vii)such other
				matters relating to financing of House of Representatives campaigns as the
				Board determines are appropriate.
											(B)Criteria for
				reviewIn conducting the review under subparagraph (A), the Board
				shall consider the following:
											(i)Qualifying
				contributions and qualified small dollar contributionsThe Board
				shall consider whether the number and dollar amount of qualifying contributions
				required and maximum dollar amount for such qualifying contributions and
				qualified small dollar contributions strikes a balance regarding the importance
				of voter involvement, the need to assure adequate incentives for participating,
				and fiscal responsibility, taking into consideration the number of primary and
				general election participating candidates, the electoral performance of those
				candidates, program cost, and any other information the Board determines is
				appropriate.
											(ii)Review of
				program benefitsThe Board shall consider whether the totality of
				the amount of funds allowed to be raised by participating candidates (including
				through qualifying contributions and small dollar contributions), allocations
				under section 502, and payments under section 503 are sufficient for voters in
				each State to learn about the candidates to cast an informed vote, taking into
				account the historic amount of spending by winning candidates, media costs,
				primary election dates, and any other information the Board determines is
				appropriate.
											(C)Adjustment of
				amounts
											(i)In
				generalBased on the review conducted under subparagraph (A), the
				Board shall provide for the adjustments of the following amounts:
												(I)the maximum dollar
				amount of qualified small dollar contributions under section 503(f);
												(II)the maximum and
				minimum dollar amounts for qualifying contributions under section
				512(d);
												(III)the number and value of qualifying
				contributions a candidate is required to obtain under section 512(a) to be
				eligible for certification as a participating candidate;
												(IV)the base amount
				for candidates under section 502(b); and
												(V)the maximum amount
				of matching contributions a candidate may receive under section 503(b).
												(ii)RegulationsThe
				Commission shall promulgate regulations providing for the adjustments made by
				the Board under clause (i).
											(D)ReportNot
				later than March 30 following any general election for Federal office, the
				Board shall submit a report to Congress on the review conducted under paragraph
				(1). Such report shall contain a detailed statement of the findings,
				conclusions, and recommendations of the Board based on such review.
										(d)Meetings and
				hearings
									(1)MeetingsThe Board may hold such hearings, sit and
				act at such times and places, take such testimony, and receive such evidence as
				the Board considers advisable to carry out the purposes of this Act.
									(2)QuorumThree members of the Board shall constitute
				a quorum for purposes of voting, but a quorum is not required for members to
				meet and hold hearings.
									(e)ReportsNot
				later than March 30, 2011, and every 2 years thereafter, the Board shall submit
				to the Committee on House Administration of the House of Representatives a
				report documenting, evaluating, and making recommendations relating to the
				administrative implementation and enforcement of the provisions of this
				title.
								(f)Administration
									(1)Compensation of
				members
										(A)In
				generalEach member, other
				than the Chairperson, shall be paid at a rate equal to the daily equivalent of
				the minimum annual rate of basic pay prescribed for level IV of the Executive
				Schedule under section 5315 of title 5, United States Code.
										(B)ChairpersonThe Chairperson shall be paid at a rate
				equal to the daily equivalent of the minimum annual rate of basic pay
				prescribed for level III of the Executive Schedule under section 5314 of title
				5, United States Code.
										(2)Personnel
										(A)DirectorThe
				Board shall have a staff headed by an Executive Director. The Executive
				Director shall be paid at a rate equivalent to a rate established for the
				Senior Executive Service under section 5382 of title 5, United States
				Code.
										(B)Staff
				appointmentWith the approval of the Chairperson, the Executive
				Director may appoint such personnel as the Executive Director and the Board
				determines to be appropriate.
										(C)Experts and
				consultantsWith the approval of the Chairperson, the Executive
				Director may procure temporary and intermittent services under section 3109(b)
				of title 5, United States Code.
										(D)Detail of
				government employeesUpon the request of the Chairperson, the
				head of any Federal agency may detail, without reimbursement, any of the
				personnel of such agency to the Board to assist in carrying out the duties of
				the Board. Any such detail shall not interrupt or otherwise affect the civil
				service status or privileges of the Federal employee.
										(E)Other
				resourcesThe Board shall have reasonable access to materials,
				resources, statistical data, and other information from the Library of Congress
				and other agencies of the executive and legislative branches of the Federal
				Government. The Chairperson of the Board shall make requests for such access in
				writing when necessary.
										(g)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out the
				purposes of this subtitle.
								533.Administration
				by CommissionThe Commission
				shall prescribe regulations to carry out the purposes of this title, including
				regulations—
								(1)to establish
				procedures for—
									(A)verifying the
				amount of valid qualifying contributions with respect to a candidate;
									(B)effectively and
				efficiently monitoring and enforcing the limits on the raising of qualified
				small dollar contributions;
									(C)effectively and
				efficiently monitoring and enforcing the limits on the use of personal funds by
				participating candidates; and
									(D)monitoring the use
				of allocations from the Fair Elections Fund established under section 531 and
				matching contributions under this title through audits of not fewer than
				1/3 of all participating candidates or other mechanisms;
				and
									(2)regarding the
				conduct of debates in a manner consistent with the best practices of States
				that provide public financing for elections.
								534.Violations and
				penalties
								(a)Civil penalty
				for violation of contribution and expenditure requirementsIf a candidate who has been certified as a
				participating candidate accepts a contribution or makes an expenditure that is
				prohibited under section 521, the Commission shall assess a civil penalty
				against the candidate in an amount that is not more than 3 times the amount of
				the contribution or expenditure. Any amounts collected under this subsection
				shall be deposited into the Fair Elections Fund established under section
				531.
								(b)Repayment for
				improper use of Fair Elections Fund
									(1)In
				generalIf the Commission determines that any benefit made
				available to a participating candidate was not used as provided for in this
				title or that a participating candidate has violated any of the dates for
				remission of funds contained in this title, the Commission shall so notify the
				candidate and the candidate shall pay to the Fund an amount equal to—
										(A)the amount of
				benefits so used or not remitted, as appropriate; and
										(B)interest on any
				such amounts (at a rate determined by the Commission).
										(2)Other action not
				precludedAny action by the Commission in accordance with this
				subsection shall not preclude enforcement proceedings by the Commission in
				accordance with section 309(a), including a referral by the Commission to the
				Attorney General in the case of an apparent knowing and willful violation of
				this title.
									535.Election Cycle
				DefinedIn this title, the
				term election cycle means, with respect to an election for the
				office of Representative in, or Delegate or Resident Commissioner to, the
				Congress, the period beginning on the day after the date of the most recent
				general election for that office (or, if the general election resulted in a
				runoff election, the date of the runoff election) and ending on the date of the
				next general election for that office (or, if the general election resulted in
				a runoff election, the date of the runoff
				election).
							.
			102.Transfer of
			 Portion of Civil Money Penalties Into Fair Elections FundSection 309(a) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 437g(a)) is amended by adding at the end the
			 following new paragraph:
				
					(13)Upon receipt in the General Fund of
				the Treasury of any payment attributable to a civil money penalty imposed under
				this subsection, there shall be transferred to the Fair Elections Fund
				established under section 531 an amount equal to 50 percent of the amount of
				such
				payment.
					.
			103.Prohibiting Use
			 of Contributions by Participating Candidates for Purposes Other Than Campaign
			 for ElectionSection 313 of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 439a) is amended by adding
			 at the end the following new subsection:
				
					(d)Restrictions on
				Permitted Uses of Funds by Candidates Receiving Fair Elections
				FinancingNotwithstanding
				paragraphs (2), (3), or (4) of subsection (a), if a candidate for election for
				the office of Representative in, or Delegate or Resident Commissioner to, the
				Congress is certified as a participating candidate under title V with respect
				to the election, any contribution which the candidate is permitted to accept
				under such title may be used only for authorized expenditures in connection
				with the candidate’s campaign for such
				office.
					.
			104.Prohibition on
			 joint fundraising committeesSection 302(e) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(e)) is amended by adding at the end the
			 following new paragraph:
				
					(6)No authorized
				committee of a candidate may establish a joint fundraising committee with a
				political committee other than an authorized committee of a
				candidate.
					.
			105.Limitation on
			 coordinated expenditures by political party committees with participating
			 candidates
				(a)In
			 generalSection 315(d)(3) of
			 the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441a(d)) is amended—
					(1)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively; and
					(2)by inserting before subparagraph (B), as
			 redesignated by paragraph (1), the following new subparagraph:
						
							(A)in the case of a
				candidate for election to the office of Representative in, or Delegate or
				Resident Commissioner to, the Congress who is certified as a participating
				candidate under title V, the lesser of—
								(i)10 percent of the
				allocation that the participating candidate is eligible to receive for the
				general election under section 502(a); or
								(ii)the amount which
				would (but for this subparagraph) apply with respect to such candidate under
				subparagraph
				(B);
								.
					(b)Conforming
			 amendmentSection 315(d)(3) of such Act (2 U.S.C. 441a(d)(3)) is
			 amended—
					(1)in subparagraph
			 (B) (as redesignated by subsection (a)), by inserting who is not
			 certified as a participating candidate under title V after only
			 one Representative; and
					(2)in subparagraph
			 (C) (as redesignated by subsection (a)), by inserting who is not
			 certified as a participating candidate under title V after any
			 other State.
					106.Deposit of proceeds
			 from recovered spectrum auctionsSection 309(j)(8)(E)(ii) of the
			 Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)(ii)) is amended—
				(1)by striking
			 deposited in and inserting the
			 following:
					
						deposited as
			 follows:(I)90 percent of such
				proceeds deposited in
						;
				and
				(2)by adding at the
			 end the following:
					
						(II)10 percent of
				such proceeds deposited in the Fair Elections Fund established under section
				531 of the Federal Election Campaign Act of
				1971.
						.
				IIResponsibilities
			 of the Federal Election Commission
			201.Petition for
			 certiorariSection 307(a)(6)
			 of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 437d(a)(6)) is amended by inserting (including
			 a proceeding before the Supreme Court on certiorari) after
			 appeal.
			202.Filing by All
			 candidates with CommissionSection 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
				
					(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission.
					.
			203.Electronic
			 filing of FEC reportsSection
			 304(a)(11) of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 434(a)(11)) is amended—
				(1)in subparagraph
			 (A), by striking under this Act— and all that follows and
			 inserting under this Act shall be required to maintain and file such
			 designation, statement, or report in electronic form accessible by
			 computers.;
				(2)in subparagraph
			 (B), by striking 48 hours and all that follows through
			 filed electronically) and inserting 24 hours;
			 and
				(3)by striking
			 subparagraph (D).
				IIIMiscellaneous
			 provisions
			301.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
			302.Effective
			 dateExcept as otherwise
			 provided for in this Act, this Act and the amendments made by this Act shall
			 take effect on January 1, 2011.
			
	
		December 22, 2010
		The  Committee on
		  Energy and Commerce discharged; committed to the Committee of
		  the Whole House on the State of the Union and ordered to be
		  printed
	
